IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


ROBERT JAMES SAKAITIS,                 :   No. 18 MAP 2014
                                       :
                  Appellant            :   Appeal from the order of the
                                       :   Commonwealth Court at No. 587 MD 2013
                                       :   dated December 18, 2013.
            v.                         :
                                       :
                                       :
PENNSYLVANIA BOARD OF                  :
PROBATION AND PAROLE,                  :
                                       :
                  Appellee             :


                                   ORDER


PER CURIAM                                         DECIDED: August 18, 2014


    AND NOW, this 18th day of August, 2014, the Order of the Commonwealth Court is

AFFIRMED.